Matter of Blank (2016 NY Slip Op 07644)





Matter of Blank


2016 NY Slip Op 07644


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
LEONARD B. AUSTIN, JJ.


2006-09586

[*1]In the Matter of Matthew Alan Blank, a disbarred attorney. (Attorney Registration No. 2530319)




DECISION & ORDERMotion by Matthew Alan Blank for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Blank was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on January 26, 1993. By opinion and order of this Court dated March 27, 2007, Mr. Blank was disbarred, effective immediately, upon his resignation (see Matter of Blank, 40 AD3d 165). By decision and order on motion of this Court dated March 7, 2016, Mr. Blank's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Matthew Alan Blank is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Matthew Alan Blank to the roll of attorneys and counselors-at-law.ENG, P.J., RIVERA, DILLON, BALKIN and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court